                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



DAVID ANDREW STEVENSON,

                           Petitioner,

           v.                                  CASE NO. 18-3054-SAC

SAM CLINE,

                           Respondent.


                        MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. The Court has conducted an initial review of the petition as

required by Rule 4 of the Rules Governing Section 2254 Cases in the

United States District Courts.

                             Background

     Petitioner was convicted in the District Court of Gove County,

Kansas, of premeditated first-degree murder. State v. Stevenson, 298

P.3d 303 (Kan. 2013)(“Stevenson I”).

     Approximately one month later, he commenced a state
post-conviction action under K.S.A. 60-1507. The Kansas Court of

Appeals (KCOA) described the procedural history of that action as

follows:

     On May 20, 2013, Stevenson filed a 150-page pro se motion
     for writ of habeas corpus in which he raised 27 grounds for
     relief. The district court appointed attorney Charles
     Worden to represent Stevenson in his 60-1507 motion. Prior
     to the pretrial conference, Worden filed a pretrial
     questionnaire, an amended pretrial questionnaire, and a
     second amended questionnaire on Stevenson’s behalf. The
     second amended questionnaire included additional claims
     regarding ineffective assistance of counsel based upon the
     alleged failure of Stevenson’s court-appointed trial
     attorney to investigate and prepare an adequate defense.
     On the day of the pretrial conference, Stevenson filed a
     pro se pleading entitled “Pro Se Supplement to His K.S.A.
     60-1507 Motion Filed on May 20, 2013.” In this pleading he
     raised additional grounds for relief, including Brady
     violations and additional ineffective assistance of
     counsel claims. See Brady v. United States, 397 U.S. 742,
     90 S.Ct. 1463, 25 L.Ed.2d 747 (1970).

     At the pretrial conference, Worden stated that the new
     claims in the second amended pretrial questionnaire he
     filed were intended to replace the claims made in
     Stevenson’s original motion. The State objected to
     Stevenson adding additional claims to his motion through
     the pretrial questionnaire or supplemental pleadings. The
     district court granted Stevenson leave to amend his motion
     to add the new claims but stated that the timeliness of such
     claims would be determined after the evidentiary hearing.

     Stevenson v. State, 405 P.3d 59 (Table), 2017 WL 5180847
     at *2 (Kan. Ct. App. Nov. 9, 2017)(“Stevenson II”).

     The state district court denied relief, and petitioner filed an

appeal. He presented nine claims for review. However, the KCOA found

that “fatal to all of Stevenson’s alleged trial errors is his failure

to include in the record on appeal the transcript of the proceedings

surrounding his underlying trial and conviction.” Id. Citing Kansas

case law and Kansas Supreme Court Rule 6.02(a)(4), the KCOA dismissed

the claims of trial error. The KCOA discussed petitioner’s claims

concerning the failure of trial counsel to request DNA testing of the

victim’s clothing but concluded that the failure to include the motion

in the record on appeal made it impossible to conduct a de novo review

of that issue.

     Petitioner filed this action on March 6, 2018. On April 6, 2018,

the Court entered a Notice and Order to Show Cause (NOSC) that directed

petitioner to show cause on or before May 7, 2018, why this matter

should not be dismissed due to his procedural default. The NOSC also
allowed him to submit an amended petition. Petitioner submitted an

amended petition, an addendum to the petition, and two responses

(Docs. 7-10).

                             Discussion

     The federal courts “do not review issues that have been defaulted

in state court on an independent and adequate state procedural ground,

unless the default is excused through a showing of cause and actual

prejudice or a fundamental miscarriage of justice.” Jackson v. Shanks,

143 F.3d 1313, 1317 (10th Cir. 1998).

     Petitioner asserts that the failure to consider his defaulted

claims would result in a fundamental miscarriage of justice. He

asserts that he has made a colorable showing of his actual innocence

that warrants review of his claims, pointing to the failure of trial

counsel to introduce evidence of unanswered calls from his cell phone

to that of his father, the victim, on the day of his death and the

failure to introduce cell tower records for the two phones at trial.

Finally, he notes the failure of his post-conviction appellate counsel

to include trial transcripts in the record on appeal, which the KCOA

found precluded review.

     A fundamental miscarriage of justice occurs when “a

constitutional violation has probably resulted in the conviction of

one who is actually innocent.” Murray v. Carrier, 477 U.S. 478, 488

(1986). A petitioner must support a claim of actual innocence “with

new reliable evidence – whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence – that
was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

This exception is limited and “applies to a severely confined

category: cases in which new evidence shows ‘it is more likely than

not that no reasonable juror would have convicted [the petitioner].’”

McQuiggin v. Perkins, 569 U.S. 383, 394-95 (2013)(quoting Schlup, 513

U.S. at 329).

     A claim of actual innocence offered as a “gateway” allows an

applicant for habeas corpus to overcome a procedural bar to otherwise

defaulted claims of constitutional violations. McQuiggin v. Perkins,

569 U.S. 383, 386 (2013). However, such a claim does not establish

a “freestanding” or “standalone” ground for habeas corpus relief. See,

e.g., Vreeland v. Zupan, 906 F.3d 866, 883 n. 6 (10th Cir. 2018)(denying

certificate of appealability and stating that freestanding claim of

actual innocence does not support habeas corpus relief).

     The difficulty with petitioner’s claim is that it does not appear

that the cell tower records that he identifies as evidence of his

actual innocence have ever been developed. In his motion to include

or grant leave to exhaust newly discovered evidence (Doc. 14), he

states that a blood-covered phone was discovered by the victim’s body

and taken into evidence by law enforcement, that the lead KBI

investigator stated that no calls were made to the phone on the day

of the victim’s death, and that it later was determined that five calls

were made to the phone on that day, which all went unanswered.

According to petitioner, the State reported that it unsuccessfully

attempted to get the cell tower data, and his counsel also sought the
records from Verizon Wireless but was told they were not available.

Therefore, on the present record, the Court cannot find that

petitioner has presented new evidence that supports a claim of actual

innocence sufficient to excuse procedural default.

       Petitioner asks the Court to order an evidentiary hearing and

appoint counsel or, in the alternative, grant leave to exhaust his

new claim in state court. Id. at p. 3. The Court finds that petitioner’s

request to pursue the production of cell tower records should be

presented in the first instance to the state district court, and the

Court will dismiss this matter without prejudice to allow him to do

so1.

       IT IS, THEREFORE, BY THE COURT ORDERED the petition for habeas

corpus is dismissed without prejudice.

       IT IS FURTHER ORDERED petitioner’s motion for a status hearing

(Doc. 11) is denied.

       IT IS FURTHER ORDERED petitioner’s motion to include or grant

leave to exhaust newly discovered evidence (Doc. 14) is denied without

prejudice.

       IT IS FURTHER ORDERED no certificate of appealability will issue.

       IT IS SO ORDERED.

       DATED:   This 25th day of September, 2019, at Topeka, Kansas.




                                     S/ Sam A. Crow
                                     SAM A. CROW
                                     U.S. Senior District Judge

1 After proper presentation of this matter in the state courts, petitioner may move
to reopen this matter.
